     Case 3:20-cv-00242-MMD-WGC Document 10 Filed 06/25/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     MANUEL ARIAS,                                     Case No. 3:20-cv-00242-MMD-WGC

7                                   Petitioner,                        ORDER
             v.
8

9     B.O.P. OF NEVADA, et al.,

10                              Respondents.

11

12   I.     SUMMARY

13          This is a habeas corpus action under 28 U.S.C. § 2254. The Court had directed

14   Petitioner Manuel Arias to pay the filing fee, which he has done. Currently before the Court

15   is the petition for writ of habeas corpus (“Petition”) (ECF No. 1-1). The Court now has

16   reviewed the Petition under Rule 4 of the Rules Governing Section 2254 Cases in the

17   United States District Courts. The Petition is without merit on its face, and the Court denies

18   the Petition.

19   II.    BACKGROUND

20          Arias is convicted of manslaughter, and he has been sentenced to life imprisonment

21   with eligibility for parole starting after 10 years. Arias challenged the validity of the

22   judgment of conviction in Arias v. McDaniel, Case No. 3:02-cv-00454-DWH-VPC. In that

23   action, the Court found the Petition to be too vague, and the Court directed Arias to file an

24   amended petition. Arias did not file an amended petition in the allotted time, and the Court

25   dismissed the action without prejudice.

26          In the current action, Arias does not challenge the validity of the judgment of

27   conviction. He challenges the validity of the denial of parole.

28   ///
     Case 3:20-cv-00242-MMD-WGC Document 10 Filed 06/25/20 Page 2 of 3


1    III.   DISCUSSION

2           A.       Ground 1 is without merit

3           In ground 1, Arias cites Zadvydas v. Davis, 533 U.S. 678 (2001), 1 to argue that

4    indefinite detention violates substantive due process rights. However, Zadvydas involved

5    an alien subject to removal from the United States who effectively was held indefinitely

6    under 8 U.S.C. § 1231(a)(6) because no country would take him. Arias is imprisoned for

7    life, with eligibility for parole, because he was convicted of a crime, and the Court

8    presumes that the judgment of conviction is valid. Zadvydas is inapplicable to Arias' case.

9           Arias also argues that he has a constitutionally protected liberty interest in parole.

10   He does not. Moor v. Palmer, 603 F.3d 658, 662-63 (9th Cir. 2010); see also NRS §

11   213.10705 (parole is an act of legislative grace, and no person has a right to be released

12   on parole).

13          Ground 1 is without merit on its face. Reasonable jurists would not find this

14   conclusion to be debatable or wrong, and the Court will not issue a certificate of

15   appealability for ground 1.

16          B.       Ground 2 is without merit

17          In ground 2, Arias alleges that the parole board did not consider the circumstances

18   and facts in his parole hearing, then his request for reconsideration was denied. Again,

19   Arias does not have a constitutionally protected liberty interest in parole. Moor, 603 F.3d

20   at 662-63. To the extent that Arias is claiming that the parole board did not follow the

21   correct procedures, he is alleging only a violation of state law. "A federal court may not

22   issue the writ on the basis of a perceived error of state law." Pulley v. Harris, 465 U.S. 37,

23   41 (1984).

24          Ground 2 is without merit on its face. Reasonable jurists would not find this

25   conclusion to be debatable or wrong, and the Court will not issue a certificate of

26   appealability for ground 2.

27
            1Ariascited the reversed decision of the Fifth Circuit. (ECF No. 1-1 at 3.) The Court
28
     has corrected the citation to the Supreme Court's decision.
                                                  2
     Case 3:20-cv-00242-MMD-WGC Document 10 Filed 06/25/20 Page 3 of 3


1           C.     Ground 3 is without merit

2           Arias styles ground 3 as a violation of the Eighth Amendment's guarantee against

3    cruel and unusual punishments and the Fourteenth Amendment's guarantee of due

4    process. However, he alleges that the executive secretary of the parole board may deny

5    a request for reconsideration without submitting the request to the board itself. Again, Arias

6    is alleging only a violation of state law, which is not addressable in federal habeas corpus.

7    Harris, 465 U.S. at 41.

8           Ground 3 is without merit on its face. Reasonable jurists would not find this

9    conclusion to be debatable or wrong, and the Court will not issue a certificate of

10   appealability for ground 3.

11          D.     The Court denies the motion for appointment of counsel

12          Arias has filed a motion for appointment of counsel (ECF No. 7). The Court denies

13   this motion because the Petition is clearly without merit on its face.

14   IV.    CONCLUSION

15          It is therefore ordered that the motion for appointment of counsel (ECF No. 7) is

16   denied.

17          It is further ordered that the Clerk of the Court file the petition for a writ of habeas

18   corpus (ECF No. 1-1).

19          It is further ordered that the petition for a writ of habeas corpus is denied. The Clerk

20   of the Court will enter judgment accordingly and close this action.

21          It is further ordered that that the Clerk shall add Aaron Ford, Attorney General for

22   the State of Nevada, as counsel for Respondents.

23          It is further ordered that the Clerk shall electronically serve upon Respondents a

24   copy of this order and the petition. No response is necessary.

25          DATED THIS 25th day of June 2020.

26

27
                                                 MIRANDA M. DU
28                                               CHIEF UNITED STATES DISTRICT JUDGE

                                                   3
